



Exhibit 10.22


FOURTH AMENDMENT TO
AMENDED AND RESTATED LOAN AND SERVICING AGREEMENT
(GCIC Funding LLC)


THIS FOURTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SERVICING AGREEMENT,
dated as of August 8, 2017 (this “Amendment”), is entered into by and among GCIC
FUNDING LLC, as the Borrower (the “Borrower”), GC ADVISORS LLC, as the Servicer,
Golub Capital Investment Corporation, as the Transferor, the Institutional
Lenders identified on the signature pages hereto, WELLS FARGO BANK, N.A., as the
Swingline Lender, WELLS FARGO BANK, N.A., as the Collateral Agent, the Account
Bank and the Collateral Custodian, and WELLS FARGO BANK, N.A., as the
Administrative Agent (in such capacity, the “Administrative Agent”).
R E C I T A L S
WHEREAS, the above-named parties have entered into that certain Amended and
Restated Loan and Servicing Agreement, dated as of May 13, 2015, (as amended,
supplemented or otherwise modified from time to time, the “Agreement”), by and
among the Borrower, the Transferor, the Servicer, each of the Conduit Lenders
and Institutional Lenders from time to time party thereto, each of the Lender
Agents from time to time party thereto, the Swingline Lender, and the Collateral
Agent, the Account Bank and the Collateral Custodian;
WHEREAS, pursuant to and in accordance with Section 11.01 of the Agreement, the
parties hereto desire to amend the Agreement in certain respects as provided
herein;
NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned,
intending to be legally bound, hereby agree as follows:
SECTION 1.
Definitions.

Each capitalized term used but not defined herein has the meaning ascribed
thereto in the Agreement.
SECTION 2.
Amendments.

2.1    Clause (a) of the definition of “Assigned Value” in Section 1.01 of the
Agreement shall be amended by deleting the phrase “any nationally recognized
valuation firm reasonably acceptable to the Administrative Agent” in its
entirety and inserting in lieu thereof “an Approved Valuation Firm”.
2.2    Clause (c) of the definition of “ERISA Affiliate” in Section 1.01 of the
Agreement shall be amended by deleting the phrase “(c) a member of the same
affiliated service group” in its entirety and inserting in lieu thereof “(c) for
purposes of Section 302 of ERISA and Section 412 of the Code, a member of the
same affiliated service group”.







--------------------------------------------------------------------------------





2.3    The definition of “Make-Whole Premium” in Section 1.01 of the Agreement
shall be amended and restated in its entirety as follows:
“Make-Whole Premium” means, in the event that this Agreement is terminated
pursuant to Section 2.18(b) prior to August 30, 2017, an amount, payable pro
rata to each Lender Agent (for the account of the applicable Lenders), equal to
2.00% of the Maximum Facility Amount; provided that the Make-Whole Premium shall
be calculated without giving effect to the proviso in the definition of “Maximum
Facility Amount”.
2.4    The definition of “Payment Date” in Section 1.01 of the Agreement shall
be amended and restated in its entirety as follows:
“Payment Date” means the 22nd day of each March, June, September and December
or, if such day is not a Business Day, the next succeeding Business Day;
provided, that the final Payment Date shall occur on the Collection Date;
provided further that the Administrative Agent may, in its sole discretion with
three (3) Business Days’ prior written notice to the Borrower, the Collateral
Agent and the Servicer, declare any Business Day a Payment Date if (i) (x) an
Event of Default shall have been declared or (y) after the automatic occurrence
of a Facility Maturity Date and (ii) the Administrative Agent or the Lenders
have declared the Advances Outstanding and other Obligations to be immediately
due and payable in full in accordance with Section 7.01.
2.5    The definition of “Reinvestment Period” in Section 1.01 of the Agreement
shall be amended and restated in its entirety as follows:
“Reinvestment Period” shall mean the period commencing on the Amended and
Restated Closing Date and ending on the day preceding the earliest of (i) August
30, 2017 (or such later date as is agreed to in writing by the Borrower, the
Servicer, the Administrative Agent and the Lenders pursuant to Section 2.19(b)),
(ii) the occurrence of an Event of Default and (iii) the date of any voluntary
termination by the Borrower pursuant to Section 2.18(b).
2.6    The definition of “Restricted Junior Payment” in Section 1.01 of the
Agreement shall be amended by deleting the phrase “except a dividend paid solely
in interests of that class of membership interests” in its entirety and
inserting in lieu thereof “except a dividend or distribution paid solely in
interests of that class of membership interests”.
2.7    The definition of “Stated Maturity Date” in Section 1.01 of the Agreement
shall be amended and restated in its entirety as follows:
“Stated Maturity Date” August 30, 2020 or such later date as is agreed to in
writing by the Borrower, the Servicer, the Administrative Agent and the Lenders
pursuant to Section 2.19(a).
2.8    The following new definitions are added to Section 1.01 of the Agreement
as alphabetically appropriate as follows:





--------------------------------------------------------------------------------





“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower, the Servicer or their respective
Subsidiaries from time to time concerning or relating to bribery or corruption,
including the Foreign Corrupt Practices Act of 1977 and any applicable law or
regulation implementing the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions.
“Anti-Terrorism Laws” means any Applicable Law relating to money laundering or
terrorism, including, without limitation, Executive Order 13224, the OFAC
Regulations, the Bank Secrecy Act, the USA Patriot Act, the International
Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., the Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any executive orders or regulations
promulgated thereunder.
“Approved Valuation Firm” means (a) any of Duff & Phelps Corp., FTI Consulting,
Inc., Houlihan Lokey Howard & Zukin, Lincoln International LLC and Valuation
Research Corp., Murray Devine & Company, Inc. and (b) any other nationally
recognized accounting firm or valuation firm approved by the Administrative
Agent in its sole discretion.
2.9    The definition of “FDIC” in Section 1.01 of the Agreement is hereby
deleted in its entirety.
2.10    Section 2.02(b) of the Agreement shall be amended by deleting the phrase
“Swingline Bank” in its entirety and inserting in lieu thereof “Swingline
Lender”.
2.11    Section 2.10(a) of the Agreement shall be amended by deleting the phrase
“increase of reserve requirements” in its entirety and inserting in lieu thereof
“increase of reserve or liquidity requirements”.
2.12    Section 2.23(a)(iii) of the Agreement shall be amended by deleting the
phrase “Swingline Loans” in each of its two locations in its entirety and
inserting in lieu thereof the phrase “Swingline Advances”.
2.13    Section 4.01(ii) of the Agreement shall be amended and restated in its
entirety as follows:
(ii)    USA PATRIOT Act. Neither the Borrower nor any Affiliate of the Borrower
is (i) a country, territory, organization, person or entity named on an Office
of Foreign Asset Control (OFAC) list; (ii) a Person that resides or has a place
of business in a country or territory named on such lists or which is designated
as a “Non-Cooperative Jurisdiction” by the Financial Action Task Force on Money
Laundering, or whose subscription funds are transferred from or through such a
jurisdiction; (iii) a “Foreign Shell Bank” within the meaning of the USA PATRIOT
Act, i.e., a foreign bank that does not have a physical presence in any country
and that is not affiliated with a bank that has a physical presence and an
acceptable level of regulation and supervision; (iv) a person or entity that
resides in or is organized under the laws of a jurisdiction designated by the
United States Secretary of the Treasury under





--------------------------------------------------------------------------------





Sections 311 or 312 of the USA PATRIOT Act as warranting special measures due to
money laundering concerns; or (v) in violation of any Anti-Corruption Laws.
2.14    Section 4.03(q) of the Agreement shall be amended and restated in its
entirety as follows:
(q)    USA PATRIOT Act. Neither the Servicer nor any Affiliate of the Servicer
is (i) a country, territory, organization, person or entity named on an OFAC
list; (ii) a Person that resides or has a place of business in a country or
territory named on such lists or which is designated as a “Non-Cooperative
Jurisdiction” by the Financial Action Task Force on Money Laundering, or whose
subscription funds are transferred from or through such a jurisdiction; (iii) a
“Foreign Shell Bank” within the meaning of the USA PATRIOT Act, i.e., a foreign
bank that does not have a physical presence in any country and that is not
affiliated with a bank that has a physical presence and an acceptable level of
regulation and supervision; (iv) a person or entity that resides in or is
organized under the laws of a jurisdiction designated by the United States
Secretary of the Treasury under Sections 311 or 312 of the USA PATRIOT Act as
warranting special measures due to money laundering concerns; or (v) in
violation of any Anti-Corruption Laws.
2.15    Section 5.01 of the Agreement shall be amended by adding the following
as new clause (gg):
(gg)    Compliance with Anti-Terrorism Laws and Anti-Corruption Laws. The
Borrower shall comply with all applicable Anti-Terrorism Laws and
Anti-Corruption Laws. The Borrower (or the Servicer on behalf of the Borrower)
shall conduct the requisite due diligence in connection with the transactions
contemplated herein for purposes of complying with the Anti-Terrorism Laws.
Policies and procedures will be maintained and enforced by or on behalf of the
Borrower that are designed in good faith and in a commercially reasonable manner
to promote and achieve compliance, in the reasonable judgment of the Borrower,
by the Borrower with Anti-Corruption Laws and Anti-Terrorism Laws.
2.16    Section 5.02(i) of the Agreement shall be amended by adding the
following sentence directly after the phrase “Section 5.02(n)).”:
The Borrower shall not use the proceeds of any Advance in violation of
Anti-Corruption Laws or Anti-Terrorism Laws.
2.17    Section 11.13(a) of the Agreement shall be amended by deleting the
phrase “valuation firm” in its entirety and inserting in lieu thereof “Approved
Valuation Firm”.
2.18    Each of the references to “California Bank & Trust” in the Agreement and
the Transaction Documents is replaced by a reference to “ZB, N.A. d/b/a
California Bank & Trust”.





--------------------------------------------------------------------------------





SECTION 3.
Agreement in Full Force and Effect as Amended.

Except as specifically amended hereby, all provisions of the Agreement shall
remain in full force and effect. This Amendment shall not be deemed to expressly
or impliedly waive, amend or supplement any provision of the Agreement other
than as expressly set forth herein and shall not constitute a novation of the
Agreement.
SECTION 4.
Representations and Warranties.

The Borrower hereby represents and warrants as of the date of this Amendment as
follows:
(a)this Amendment has been duly executed and delivered by it;
(b)this Amendment constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity; and
(c)there is no Event of Default, Unmatured Event of Default, or Servicer
Termination Event that is continuing or would result from entering into this
Amendment.
SECTION 5.Conditions to Effectiveness.
The effectiveness of this Amendment is subject to receipt by the Administrative
Agent of (a) executed counterparts (or other evidence of execution, including
facsimile or other electronic signatures, satisfactory to the Administrative
Agent) of this Amendment and the fee letters related thereto, and (b) the fees
specified in the fee letters.
SECTION 6.
Miscellaneous.

(a)This Amendment may be executed in any number of counterparts (including by
facsimile or other electronic method), and by the different parties hereto on
the same or separate counterparts, each of which shall be deemed to be an
original instrument but all of which together shall constitute one and the same
agreement.
(b)The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.
(c)This Amendment may not be amended or otherwise modified except as provided in
the Agreement.
(d)The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Amendment.
(e)Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.





--------------------------------------------------------------------------------





(f)This Amendment represents the final agreement between the parties only with
respect to the subject matter expressly covered hereby and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties. There are no unwritten oral agreements between the parties.
(g)THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN
CONNECTION WITH THIS AMENDMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREUNDER.
[Remainder of Page Intentionally Left Blank]









--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.
BORROWER:
GCIC FUNDING LLC
 


By: Golub Capital Investment Corporation,
        its designated manager




By:  /s/ Ross A. Teune                                 
Name: Ross A. Teune
Title: Chief Financial Officer
THE SERVICER:
GC ADVISORS LLC
 




By: /s/ Francis P. Straub                              
Name: Francis P. Straub
Title: Chief Financial and Administrative Officer
THE TRANSFEROR:
GOLUB CAPITAL INVESTMENT CORPORATION
 




By:  /s/ Ross A. Teune                                     
Name: Ross A. Teune
Title: Chief Financial Officer
THE COLLATERAL AGENT, ACCOUNT BANK AND COLLATERAL CUSTODIAN:
WELLS FARGO BANK, N.A.
 




By:  /s/ Phillip Dean                                        
Name: Phillip Dean
Title: Vice President





[Signatures Continue on the Following Page]











--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
WELLS FARGO BANK, N.A.
 
By: /s/ Beale Pope                                          
            Name: Beale Pope
            Title: Vice President
INSTITUTIONAL AND SWINGLINE LENDER:
WELLS FARGO BANK, N.A.
 
 
 
By: /s/ Matt Jensen                                          
             Name: Matt Jensen
             Title: Director





INSTITUTIONAL LENDER:
CAPITAL ONE, NATIONAL ASSOCIATION
 
 
 
By: /s/ John Swain                                             
             Name: John H. Swain
             Title: Director





[Signatures Continue on the Following Page]





--------------------------------------------------------------------------------









INSTITUTIONAL LENDER:
STATE STREET BANK AND TRUST COMPANY
 
By: /s/ Janet B. Nolin                                         
             Name: Janet B. Nolin
             Title: Vice President





INSTITUTIONAL LENDER:
CHEMICAL BANK
 
By: /s/ John R. Hruska                                        
             Name: John R. Hruska
             Title: Senior Vice President





INSTITUTIONAL LENDER:
ZB, N.A. D/B/A CALIFORNIA BANK & TRUST
 
By: /s/ Scott T. Monson                          
              Name: Scott T. Monson
              Title: Executive Vice President




















